FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1600
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                                  July 27, 2015

  1st Court Of Appeals Clerk
  Christopher A. Prine
  301 Fannin
  Houston, TX 77002-7006
  * DELIVERED VIA E-MAIL *

  Re: STAIRHIME, RYAN MATTHEW
  CCA No. PD-1071-14                                                                 COA No. 01-13-00493-CR
  Trial Court Case No. 1387371


  The Court of Criminal Appeals has this day issued a mandate for the above-referenced and styled
  case number. The mandate will be transmitted electronically only.

                             ***COURT OF APPEALS CLERK***
                       MANDATE RECEIPT ACKNOWLEDGEMENT
  Pursuant to Rule 51.2(a)(1) T.R.A.P, please acknowledge receipt of the mandate of the Court of
  Criminal Appeals in the above numbered and styled case via this email link.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk


  cc: Presiding Judge 177th District Court (DELIVERED VIA E-MAIL)
  District Attorney Harris County (DELIVERED VIA E-MAIL)
  District Clerk Harris County (DELIVERED VIA E-MAIL)
  Alan Curry (DELIVERED VIA E-MAIL)
  Jani Maselli Wood (DELIVERED VIA E-MAIL)


                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX
                                                                                               FILE COPY




                        TEXAS COURT OF CRIMINAL APPEALS
                                                Austin, Texas
                                         M A N D A T E
                                        TRIAL COURT NO. 1387371
                                COURT OF APPEALS NO. 01-13-00493-CR
THE STATE OF TEXAS,
TO THE COURT OF APPEALS FOR THE FIRST SUPREME JUDICIAL DISTRICT GREETINGS:
       Before our COURT OF CRIMINAL APPEALS, on JULY 1, 2015, the cause upon appeal to review,
revise or reverse your Judgment between:
                                      RYAN MATTHEW STAIRHIME
                                                      VS.
                                           THE STATE OF TEXAS
CCRA NO. PD-1071-14
was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:
       "This cause came on to be heard on the APPELLANT'S Petition for Discretionary Review, and the same
being inspected, it is ORDERED, ADJUDGED AND DECREED by the Court that the Petition for
Discretionary Review be GRANTED.
       The judgment of the Court of Appeals is REVERSED and the cause is REMANDED to the Court of
Appeals, in accordance with the Opinion of this Court, and that this decision be certified below for observance."
       WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL
APPEALS in this behalf and in all things to have it duly RECOGNIZED, OBEYED AND EXECUTED.
                           WITNESS, THE HONORABLE SHARON KELLER,
                      Presiding Judge of our said COURT OF CRIMINAL APPEALS,
                              with the Seal thereof annexed, at the City of Austin,
                                      on this day Monday, July 27, 2015.




                                            ABEL ACOSTA, Clerk
                                       By: Deana Williamson, Deputy Clerk